Exhibit 10.12

CRAWFORD & COMPANY

EXECUTIVE STOCK BONUS PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

THIS AGREEMENT, entered into as of the Grant Date, by and between the
Participant and Crawford & Company (the “Company”);

WHEREAS, the Company maintains the Crawford & Company Executive Stock Bonus Plan
(the “Plan”), which is incorporated into and forms a part of this Agreement, and
the Participant has been selected by the committee administering the Plan (the
“Committee”) to receive an Award of Performance Share Units under the Plan;

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

1. Terms of Award and Definitions. For following terms used in this Agreement
shall have the meanings set forth in this Section 1:

(a) Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is
neither employed by the Company or any Subsidiary Corporation; provided that a
termination shall not be considered to have occurred while the Participant is on
an approved leave of absence from the Company or a Subsidiary Corporation. If,
as a result of a sale or other transaction that does not constitute a
Terminating Event, the Participant’s employer is or becomes an entity that is
separate from the Company or any Subsidiary Corporation, the occurrence of such
transaction shall be treated as the Participant’s Date of Termination caused by
the Participant being discharged by the employer.

(b) Designated Beneficiary. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.

(c) Disability. Except as otherwise provided by the Committee, the Participant
shall be considered to have a “Disability” if he is eligible for disability
payments under the Company’s long-term disability plan.

(d) Grant Date. The “Grant Date” is                                         .

(e) Participant. The “Participant” is                                         .

(f) Performance Period. The “Performance Period” is the period beginning on
January 1,          and ending on December 31,         .

(g) Performance Share Units. The number of “Performance Share Units” awarded
under this Agreement shall be                                      shares.



--------------------------------------------------------------------------------

(h) Retirement. “Retirement” of the Participant shall mean, with the approval of
the Committee, the occurrence of the Participant’s Date of Termination on or
after the date the Participant attains age 65.

Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement.

2. Award. Subject to the terms of this Agreement and the Plan, the Participant
is hereby granted the number of Performance Share Units as set forth in
Section 1.

3. Settlement of Awards.

(a) Pursuant to the terms and conditions of Section 5, the Company shall deliver
to the Participant one share of Stock for each Performance Share Unit earned by
the Participant, as determined in accordance with the provisions of Section 4.

(b) The earned Performance Share Units payable to the Participant in accordance
with the provisions of this Section 3 shall be paid solely in shares of Stock.

(c) There shall be no adjustment to the Performance Share Units for dividends
paid by the Company.

4. Performance Goals. One-half of the Performance Share Units shall be measured
based on the Participant’s individual performance and one-half of the
Performance Share Units shall be measured based on the Company’s performance.

(a) Individual Performance Goals. The Performance Goals that will be applied to
determine the amount of the award earned based on the Participant’s performance
shall be measured by the Participant’s latest performance rating. The percentage
of Performance Share Units earned and the corresponding performance rating range
is set forth in the following schedule.

 

    

Performance Rating

 

Percentage of Earned

Performance Share Units

       [insert criteria]   [insert percentages]  

(b) Corporate Performance Goals. The Performance Goals that will be applied to
determine the amount of the award earned based on the Company’s performance
shall be measured based on achievement of the following corporate objectives:
[insert criteria]

5. Transfer and Forfeiture of Shares.

(a) Except as otherwise provided in this Agreement, and provided the
Participant’s Date of Termination has not occurred on or before the applicable
vesting date, Performance Share Units earned in accordance with the provisions
of Sections 3 and 4 shall vest and payment of Stock for such earned and vested
Performance Share Units

 

2



--------------------------------------------------------------------------------

shall be made as soon as practicable after the vesting date set forth in the
following schedule, provided, however, in all events such payment shall be made
prior to the date that is 2 1/2 months after the calendar year in which the
Performance Share Units become vested.

 

Percentage of Earned and Vested
Performance Share Units

   

Vesting Date

20 %   December 31,              40 %   December 31,              60 %  
December 31,              80 %   December 31,              100 %   December 31,
            

(b) If the Participant’s Date of Termination occurs prior to the applicable
vesting date provided in Section 5(a), the Participant shall become fully vested
in the Performance Share Units earned in accordance with the provisions of
Sections 3 and 4 if the Participant’s Date of Termination occurs by reason of
the Participant’s Retirement, death or Disability. Payment of Stock for such
earned and vested Performance Share Units shall be made as soon as practicable
following the date of the Participant’s Retirement, death or Disability,
provided, however, in all events such payment shall be made prior to the date
that is 2 1/2 months after the calendar year in which the Performance Share
Units become vested.

(c) Notwithstanding Section 4 and any contrary provision of this Section 5, upon
the occurrence of a Terminating Event, and provided the Participant’s Date of
Termination does not occur before the Terminating Event date, the Participant
shall earn a prorated amount of the Performance Share Units that would have been
earned by the Participant in accordance with Section 4 as if 100% of the
Performance Goals set forth in Section 4 for the Performance Period had been
achieved and all vesting conditions of Section 5 had been satisfied, prorated
based on the period of time elapsed from the beginning of the Performance Period
through the date of the Terminating Event.

(d) Except as otherwise provided in this Section 5, if the Participant’s Date of
Termination occurs during the Performance Period or prior to the date the
Performance Share Units become vested, the unearned or nonvested Performance
Share Units granted under this Agreement shall be forfeited on the Date of
Termination.

(e) Notwithstanding any contrary provision of this Agreement or the Plan, if the
Participant does not return a signed copy of this Agreement to the Committee (or
its designated representative) prior to September 1,             , all
Performance Share Units granted under this Agreement shall be forfeited as of
September 1,             .

 

3



--------------------------------------------------------------------------------

6. Non-Transferable. This Award shall not be assignable or transferable except
by will or by laws of descent and distribution. Any other attempted assignment
or transfer, or any attempted pledge, hypothecation or other disposition of, or
levy of any execution, attachment or similar process upon this Award will be
null and void and without effect.

7. Heirs and Successors.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Company and the Participant and their respective heirs, executors,
administrators, successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.

(b) If any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan.

(c) If a deceased Participant has failed to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant.

(d) If a deceased Participant has designated a beneficiary but the Designated
Beneficiary dies before the Designated Beneficiary’s exercise of all rights
under this Agreement but before the complete distribution of benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

8. Withholding. The Participant hereby consents to whatever action the Committee
directs to satisfy the minimum statutory tax withholding requirements, if any,
that the Committee in its discretion deems applicable to the Award of
Performance Share Units or the satisfaction of any forfeiture or vesting
conditions with respect to such Award. If the Committee so allows, the
Participant may elect to satisfy such minimum federal and state tax withholding
requirements through a reduction in the number of shares of Stock actually
transferred to him or to her under the Plan. No withholding shall be effected
under the Plan that exceeds the minimum statutory federal and state withholding
requirements. If the Participant does not make an election as to the method of
satisfying minimum statutory tax withholding requirements, if any, prior to the
payment of Stock for such earned and vested Performance Share Units, the
Participant hereby consents to satisfaction of such withholding by reduction of
the Participant’s paycheck. The Participant’s election as to the method of
satisfying minimum statutory tax withholding requirements, if any, shall apply
for all awards issued under the Plan until such time as the Participant
affirmatively changes the election.

 

4



--------------------------------------------------------------------------------

9. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.

10. Securities Registration. Upon the receipt of Stock pursuant to the terms of
this Agreement, the Participant shall, if so requested by the Company, (a) hold
such Stock for investment and not with a view of resale or distribution to the
public and (b) deliver to the Company a written statement satisfactory to the
Company to that effect.

11. Other Laws. The Company shall have the right to refuse to issue or transfer
any Stock under this Agreement if the Company, acting in its absolute
discretion, determines that the issuance or transfer of such Stock might violate
any applicable law or regulation.

12. Disposition of Shares. The Participant shall, so long as he or she remains
an employee of the Company or Subsidiary Corporation, be obligated to notify the
Company in the case of each sale or other disposition of any Stock acquired
pursuant to the terms of this Agreement, such notice to be given to the Company
immediately upon the occurrence of any such sale or other disposition.

13. No Contract of Employment. Neither the Plan, this Agreement nor any related
material shall give the Participant the right to continue in employment by the
Company or by a Subsidiary Corporation or shall adversely affect the right of
the Company or a Subsidiary Corporation to terminate the Participant’s
employment with or without cause at any time.

14. Shareholder Rights. The Participant shall have no rights as a stockholder
with respect to any shares of Stock under this Agreement until such shares have
been duly issued and delivered to the Participant, and no adjustment shall be
made for dividends of any kind or description whatsoever or for distributions of
other rights of any kind or description whatsoever respecting such Stock except
as expressly set forth in the Plan or this Agreement.

15. Section 409A Compliance. The Company intends that the Performance Share Unit
Awards granted hereunder be exempt from the application of Section 409A of the
Code and the regulations, rulings and other guidance issued thereunder (the
“Requirements”) as a “short-term deferral” and that the Performance Share Unit
Awards be operated in accordance with such Requirements so that compensation
paid in connection with such Awards (and applicable investment earnings) shall
not be included in income under Section 409A. Any ambiguities in this Agreement
or the Plan shall be construed to effect this intent. If any provision of this
Agreement or the Plan is found to be in violation of the Requirements, then such
provision shall be deemed to be modified or restricted to the extent and in the
manner necessary to render such provision in conformity with the Requirements,
or shall be deemed excised from this Agreement, and this Agreement shall be
construed and enforced to the maximum extent permitted by the Requirements as if
such provision had been originally incorporated in this Agreement as so modified
or restricted, or as if such provision had not been originally incorporated in
this Agreement, as the case may be.

 

5



--------------------------------------------------------------------------------

16. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.

17. Governing Law, Jurisdiction and Venue. The Plan and this Agreement shall be
governed by the laws of the State of Georgia and the jurisdiction and venue of
any suit, action, or other proceeding relating to this Agreement, including the
enforcement of any rights under this Agreement shall be in the Superior Court of
Fulton County, Georgia and the United States District Court for the Northern
District of Georgia. Any process or notice in connection with such suit, action
or other proceeding may be served by certified or registered mail or personal
service within or without the State of Georgia, provided a reasonable time for
appearance is allowed.

18. Amendment.

(a) The Committee may amend this Agreement by written agreement of the
Participant and the Company, without the consent of any other person.

(b) Notwithstanding Section 11(a), the Committee shall have the right to amend
this Agreement unilaterally or to withhold or otherwise restrict the transfer of
any Stock under this Agreement to the Participant as the Committee deems
appropriate in order to satisfy any condition or requirement under Rule 16b-3 to
the extent Rule 16 of the 1934 Act might be applicable to such grant or
transfer.

(c) Notwithstanding Section 11(a), the Committee shall have the right to amend
this Agreement unilaterally to the extent the Committee deems such amendment
necessary to comply with Section 409A of the Code.

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

Crawford & Company

    By:               ________________________________ Its:        
________________   Company     Participant

 

6



--------------------------------------------------------------------------------

CRAWFORD & COMPANY

EXECUTIVE STOCK BONUS PLAN

BENEFICIARY DESIGNATION FORM

I wish to designate the following person(s) as my beneficiary(ies) to receive my
restricted shares and other outstanding awards, if any, under the Crawford &
Company Executive Stock Bonus Plan (the “Plan”) in the event of my death. I
reserve the right to change this designation with the understanding that this
designation, and any change thereof, will be effective only upon delivery to the
Company. The right to receive my restricted shares and other outstanding awards
under the Plan, if any, will be transferred to my primary beneficiaries who
survive me, and to my secondary beneficiaries who survive me only if none of my
primary beneficiaries survive me.

 

A. PRIMARY BENEFICIARY (BENEFICIARIES)

 

        

Name of Beneficiary

       

Relationship

       

Percentage

      1.                           2.                           3.             
            

 

B. SECONDARY BENEFICIARY (BENEFICIARIES)

 

        

Name of Beneficiary

       

Relationship

       

Percentage

      1.                           2.                           3.             
            

I acknowledge that execution of this form and delivery thereof to the Company
revokes all prior beneficiary designations I have made with respect to my
outstanding awards under the Plan.

Participant’s signature:                                         .

Date:                         ,             .